In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00192-CR



       DEMARIO SHAMOND SIBLEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
              Trial Court No. CR18-001




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                              MEMORANDUM OPINION
       Appellant Demario Shamond Sibley has filed a motion to dismiss this appeal.           As

authorized by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX.

R. APP. P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:       November 26, 2018
Date Decided:         November 27, 2018

Do Not Publish




                                                2